Case: 12-40738       Document: 00512236563         Page: 1     Date Filed: 05/09/2013



            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            May 9, 2013
                                     No. 12-40738
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SALVADOR GONZALEZ-SILVA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-142-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Salvador Gonzalez-Silva appeals the 57-month sentence imposed following
his conviction of being present unlawfully in the United States following
deportation. Gonzalez-Silva contends that the district court erred by imposing
a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his
prior conviction for indecency with a child under § 21.11(a)(1) of the Texas Penal
Code.
        Gonzalez-Silva’s arguments are foreclosed by our decisions in United
States v. Rodriguez,      F.3d     , No. 11-20881, 2013 WL 1092568, at *1, *12 (5th

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40738    Document: 00512236563    Page: 2   Date Filed: 05/09/2013

                                No. 12-40738

Cir. Mar. 15, 2013) (en banc), and United States v. Quiroga-Hernandez, 698 F.3d
227, 229 (5th Cir. 2012).
      Accordingly, the judgment of the district court is AFFIRMED.




                                      2